In an action to recover damages for medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (O’Rourke, J.), dated February 27, 2004, as granted that branch of the motion of the defendant Eliyahu Ladell which was for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action to recover damages for medical malpractice alleging, inter alia, that the defendant Dr. Eliyahu Ladell was negligent in the care and treatment of a laceration on his knee. However, Ladell made a prima facie demonstration of entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against him by proffering *490evidence that his care and treatment of the plaintiffs knee did not depart from good and accepted medical practice and was not a proximate cause of any of the injuries alleged (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; DiMitri v Monsouri, 302 AD2d 420 [2003]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; DiMitri v Monsouri, supra; Holbrook v United Hosp. Med. Ctr., 248 AD2d 358 [1998]). Thus, the Supreme Court properly granted that branch of Ladell’s motion which was for summary judgment dismissing the complaint insofar as asserted against him. S. Miller, J.P., Ritter, Crane and Fisher, JJ., concur.